Exhibit 10.10

 

LOGO [g704557image1.jpg]

October 31, 2006

Mr. Peter Wooster

[PRIVATE ADDRESS]

Offer of Employment by Marin Software Incorporated

Dear Peter:

I am very pleased to confirm our offer to you of employment with Marin Software
Incorporated (the “Company”) in the position of Vice President of Sales. In this
position you will report to Chief Executive Officer Christopher Lien. Your start
date shall be as we shall mutually agree, and I hope that you will decide to
accept our offer of employment on or before November 3, 2006. The terms of our
offer and the benefits currently provided by the Company are as described below.
In addition, additional terms of your employment and expected duties are more
fully described in the attached Employment Outline.

1. Starting Salary. Your starting base salary will be $140,000 per year (less
normal payroll deductions and withholdings), and will be adjusted in accordance
with the attached Employment Outline. In addition to your base salary, you will
be paid the annualized draws in accordance with the attached Employment Outline.

2. Benefits. In addition, you will be eligible to participate in regular health
insurance, bonus and other employee benefit plans established by the Company for
its employees from time to time. Except as expressly provided herein, the
Company reserves the right to change or otherwise modify, in its sole
discretion, the preceding terms of employment, as well as any of the terms set
forth herein at any time in the future. In addition, if so requested, the
Company will reimburse you for your monthly COBRA costs (up to $1,500 per month)
prior to the establishment by the Company of regular health insurance benefits.
As discussed with you, the Company plans to offer to its employees health,
dental and vision benefits in 2007. In addition, the Company agrees to provide
you with 15 days per year of paid vacation in addition to regular Company
holidays. The Company also, if you elect to drive to work, reimburses 50% of
monthly parking expenses.

3. Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign the Company’s standard “Employee Invention Assignment and
Confidentiality Agreement” as a condition of your employment. We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer. During the
period that you render services to the Company, you agree to not engage in any
employment, business or activity that is in any way competitive with the
business or proposed business of the Company. You will disclose to the Company
in writing any other gainful employment, business or activity that you are
currently associated with or participate in that competes with the Company. You
will not assist any other person or organization in competing with the Company
or in preparing to engage in competition with the business or proposed business
of the Company. You represent that your signing of this offer letter and the
Company’s Employee Invention Assignment and Confidentiality Agreement and your
commencement of employment with the Company will not violate any agreement
currently in place between yourself and current or past employers.
Notwithstanding anything in this Agreement to the contrary, you may engage in
charitable activities and community affairs, and with the

 

332 Pine Street, Suite 800    |  San Francisco, CA 94104    |  (415) 828-1010
    |   (415) 399-9710 (fax)    |   www.marinsoftware.com



--------------------------------------------------------------------------------

LOGO [g704557image1.jpg]

Peter Wooster

October 31, 2006

Page 2 of 6

 

prior approval of the Board of Directors you may serve as a director of any
corporation which does not compete in any way with Company business or proposed
business; provided that such activities are not inconsistent with your
obligations to the Company.

4. Options.

(a) We will recommend to the Board of Directors of the Company that you be
granted, under the Company’s 2006 Equity Incentive Plan, as amended (the
“Plan”), an option to purchase 2.0% fully diluted of the Company’s Common Stock,
with an exercise price equal to the fair market value of the Company’s Common
Stock as determined by the Board of Directors on the date of grant. The shares
of Common Stock subject to the option will, for so long as you remain
continuously employed by the Company become vested according to the following
four-year schedule (subject to adjustment as described below): (i) 12.5% of the
shares will be vested as of six months from your employment start date (the
“First Vesting Date”); and (ii) thereafter at the end of each full succeeding
calendar month, 2.0833% of the total shares will become vested.

(b) Stock Option Agreements. Following approval by the Board of Directors, the
Company will provide you with a stock option agreement, which will govern the
terms of the option.

(c) Board Approval Required. The grant by the Company of the stock option
specified above is subject to the Board of Directors’ approval, and the
references to the recommendation for such approval is not a promise of
compensation and, prior to such approval, is not intended to create an
obligation on the part of the Company.

5. At Will Employment. While we look forward to a profitable relationship,
should you decide to accept our offer, you will be an at-will employee of the
Company, which means the employment or other relationship can be terminated by
either of us for any reason, at any time, with or without prior notice and with
or without cause. You should regard any statements or representations to the
contrary (and, indeed, any statements contradicting any provision in this
letter) as ineffective. Further, your participation in any stock option or
benefit program is not to be regarded as assuring you of continuing employment
or service for any particular period of time. Any modification or change in your
at-will employment status may only occur by way of a written employment
agreement signed by you and an authorized officer of the Company (other than
you), and approved by the Company’s Board of Directors.

6. Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three
(3) business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States.

7. Arbitration. You and the Company shall submit to mandatory and exclusive
binding arbitration of any controversy or claim arising out of, or relating to,
this Agreement or any breach hereof, provided, however, that the parties retain
their right to, and shall not be prohibited, limited or in any other way
restricted from, seeking or obtaining equitable relief from a court having
jurisdiction over the parties. Such arbitration shall be governed by the Federal
Arbitration Act and conducted through the American Arbitration Association in
the State of California, San Francisco County, before a single neutral
arbitrator, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at that
time. The parties may conduct only essential discovery prior to the hearing, as
defined by the AAA arbitrator. The arbitrator shall issue a written decision
that contains the essential findings and conclusions on which the decision is
based. You shall bear only those costs of arbitration you would

 

332 Pine Street, Suite 800    |  San Francisco, CA 94104    |  (415) 828-1010
    |   (415) 399-9710 (fax)    |   www.marinsoftware.com



--------------------------------------------------------------------------------

LOGO [g704557image1.jpg]

Peter Wooster

October 31, 2006

Page 3 of 6

 

otherwise bear had you brought a claim covered by this Agreement in court.
Judgment upon the determination or award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. In addition to any other
award, the arbitrator shall award the prevailing party attorneys’ fees, costs
and arbitration costs, incurred by the prevailing party as a result of the
arbitration.

8. Successors, Binding Agreement. This Agreement shall not automatically be
terminated by the voluntary or involuntary dissolution of the Company or by any
merger or consolidation, whether or not the Company is the surviving or
resulting corporation, or upon any transfer of all or substantially all of the
assets of the Company. In the event of any such merger, consolidation or
transfer of assets, the provisions of this Agreement shall bind and inure to the
benefit of the surviving or resulting corporation, or the corporation to which
such assets shall have been transferred, as the case may be; provided, however,
that the Company will require any successor to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to you, to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

9. Miscellaneous. This Agreement shall be construed and enforced in accordance
with the laws of the State of California without giving effect to California’s
choice of law rules. No waiver of any term of this Agreement constitutes a
waiver of any other term of this Agreement. This Agreement may be amended only
in writing by an agreement specifically referencing this Agreement which is
signed by both you and the Company. In the event that a court or other trier of
fact invalidates one or more terms of this Agreement, all the other terms of
this Agreement shall remain valid and enforceable. You shall have no duty to
mitigate any damages caused by the breach of the Company of this Agreement.

10. Acceptance. If you decide to accept our offer, and I hope you will, please
sign the enclosed copy of this letter in the space indicated and return it to
me. Your signature will acknowledge that you have read and understood and agreed
to the terms and conditions of this offer letter and the attached documents, if
any. Should you have anything else that you wish to discuss, please do not
hesitate to call me at (415) 828-1010.

We look forward to the opportunity to welcome you to the Company.

 

Very truly yours, Christopher Lien, Founder and CEO

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and on the attached Employment Outline and
further acknowledge that no other commitments were made to me as part of my
employment offer except as specifically set forth herein.

 

Peter Wooster     Date: October 31, 2006

 

332 Pine Street, Suite 800    |  San Francisco, CA 94104    |  (415) 828-1010
    |   (415) 399-9710 (fax)    |   www.marinsoftware.com



--------------------------------------------------------------------------------

LOGO [g704557image1.jpg]

Peter Wooster

October 31, 2006

Page 4 of 6

 

Peter Wooster Employment Outline

Title

 

  •   Vice President of Sales

 

  •   Reporting to Chief Executive Officer

Employment Start Date

 

  •   On or before January 12, 2007, Peter Wooster and the Company would
mutually agree on a start date. Intention would be to have Peter Wooster
commence employment one month prior to initial revenue activity.

Job Duties / MBOs

 

  •   In 2007, you shall serve as both an individual contributor leading the
Company’s sales effort as well as a manager / coach building out the Company’s
sales process, sales team, sales plan (see discussion below) and sales
compensation plan.

 

  •   In 2008, assuming the Company’s revenues are scaling consistent with the
sales plan, you would be expected to spend a majority of your time as a manager
/ coach of the sales team with your remaining time devoted to key accounts, key
sales initiatives and business development opportunities, as mutually agreed
with the Chief Executive Officer.

 

  •   Quarterly MBOs to be mutually agreed prior to first day of employment and
to be reviewed at the 90 day anniversary of employment if not reviewed sooner

Sales Plan for OTE Calculation / Sales Commission Schedule

 

  •   The VP of Sales will develop the sales plan and sales commission schedule
for the Company’s sales effort with monthly and quarterly detail in consultation
with the VP of Product and the Chief Executive Officer, with the Chief Executive
Officer having final authority over all sales plans and sales compensation
plans.

 

  •   The sales plan and associated sales commission schedule will be reviewed
for downward or upward adjustment no later than six months after commencement of
Marin Software’s subscription sales and periodically thereafter consistent with
the Company’s strategic and financial goals.

 

332 Pine Street, Suite 800    |  San Francisco, CA 94104    |  (415) 828-1010
    |   (415) 399-9710 (fax)    |   www.marinsoftware.com



--------------------------------------------------------------------------------

LOGO [g704557image1.jpg]

Peter Wooster

October 31, 2006

Page 5 of 6

 

Peter Wooster Employment Outline

(continued)

Potential Cash Compensation – 2007

 

     Months 1 –
 3              of Your     Month 4 of Your        Employment    
Employment – End of        2007     Year 2007  

Annualized Base

   $ 140,000      $ 140,000   

Annualized Draw

     62,500  (1)      125,000  (2) 

Annualized OTE

   $ 202,500      $ 265,000   

 

(1) Draw is non-recoverable and continues until 90 days after Marin Software
begins offering paid subscriptions (after the end of the planned closed Beta and
the free trial period) at which point the recoverable draw described below
begins.

(2) Recoverable draw commences 90 days from the first month in which Marin
Software begins offering paid subscriptions (after the end of the planned closed
Beta and the free trial period). Current target is March 1, 2007 for
commencement of subscription sales, so recoverable draw would begin June 1,
2007, assuming the Company begins selling subscriptions March 1, 2007.

Potential Cash Compensation – 2008

 

     Q1 2008      Q2 2008      Q3 2008      Q4 2008  

Annualized Base

   $ 150,000       $ 150,000       $ 150,000       $ 150,000   

Annualized Draw (1)

     125,000         150,000         150,000         150,000   

Annualized OTE

   $ 275,000       $ 300,000       $ 300,000       $ 300,000   

 

(1) Recoverable draw

 

  •   Total compensation capped at $400,000 in 2007

 

  •   Total compensation capped at $500,000 in 2008

 

332 Pine Street, Suite 800    |  San Francisco, CA 94104    |  (415) 828-1010
    |   (415) 399-9710 (fax)    |   www.marinsoftware.com



--------------------------------------------------------------------------------

LOGO [g704557image1.jpg]

Peter Wooster

October 31, 2006

Page 6 of 6

 

Peter Wooster Employment Outline

(continued)

Equity

 

  •   2.0% fully diluted as of employment commencement

 

  •   6-month cliff with four-year vesting

Vacation

 

  •   Company holidays plus 15 days paid vacation

Benefits

 

  •   The Company shall pay Peter Wooster’s entire COBRA premium (up to $1,500
per month), including all family members, until such time in 2007 as the Company
establishes comprehensive benefits which are expected to include health, dental
and vision as well as a 401(K) program.

 

  •   Upon establishment of comprehensive Company benefits, the Company shall
pay the Company portion and Peter Wooster shall pay the remainder consistent
with benefits offered to all other Vice President level executives of the
Company.

 

332 Pine Street, Suite 800    |  San Francisco, CA 94104    |  (415) 828-1010
    |   (415) 399-9710 (fax)    |   www.marinsoftware.com